Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 26, 2008,
is by and between ARRIS GROUP, INC., a Delaware corporation (the “Company”), and
Bruce McClelland (“Executive”).
     WHEREAS, Executive and the Company want to enter into a written agreement
providing for the terms of Executive’s employment by the Company.
     NOW, THEREFORE, in consideration of the foregoing recital and of the mutual
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Employment. Executive agrees to enter into the continued employment of
the Company, and the Company agrees to employ Executive, on the terms and
conditions set forth in this Agreement. Executive agrees during the term of this
Agreement to devote substantially all of his business time, efforts, skills and
abilities to the performance of his duties as stated in this Agreement and to
the furtherance of the Company’s business.
          Executive’s job title will be President, Broadband Communications
Systems and his duties will be those as are designated by the Chief Executive
Officer of the Company. Executive further agrees to serve, without additional
compensation, as an officer or director, or both, of any subsidiary, division or
affiliate of the Company or any other entity in which the Company holds an
equity interest, provided, however, that (a) the Company shall indemnify
Executive from liabilities in connection with serving in any such position to
the same extent as his indemnification rights pursuant to the Company’s
Certificate of Incorporation, By-laws and applicable Delaware law, and (b) such
other position shall not materially detract from the responsibilities of
Executive pursuant to this Section 1 or his ability to perform such
responsibilities.
     2. Compensation.
          (a) Base Salary. During the term of Executive’s employment with the
Company pursuant to this Agreement, the Company shall pay to Executive as
compensation for his services an annual base salary of not less than $300,000
(“Base Salary”). Executive’s Base Salary will be payable in arrears (no less
frequently than monthly) in accordance with the Company’s normal payroll
procedures and will be reviewed annually and subject to upward adjustment at the
discretion of the Chief Executive Officer and Compensation Committee, but will
not be lowered except in connection with reductions applied to all executive
officers.
          (b) Incentive Bonus. During the term of Executive’s employment with
the Company pursuant to this Agreement, Executive’s incentive compensation
program shall be determined by the Company in its discretion with a target bonus
equal to 60% of Base Salary,

 



--------------------------------------------------------------------------------



 



and allowing for payment of up to 200% of target thereafter. Executive’s bonus,
if any, shall be payable as soon after the end of each calendar year to which it
relates as it can be determined, but in any event within two and one-half
(2-1/2) months thereafter.
          (c) Executive Perquisites. During the term of Executive’s employment
with the Company pursuant to this Agreement, Executive shall be entitled to
receive such executive perquisites and fringe benefits as are provided to the
executives in comparable positions and their families under any of the Company’s
plans and/or programs in effect from time to time and such other benefits as are
customarily available to executives of the Company and their families, including
without limitation vacations and life, medical and disability insurance.
          (d) Tax Withholding. The Company has the right to deduct from any
compensation payable to Executive under this Agreement social security
(FICA) taxes and all federal, state, municipal or other such taxes or charges as
may now be in effect or that may hereafter be enacted or required.
          (e) Expense Reimbursements. The Company shall pay or reimburse
Executive for all reasonable business expenses incurred or paid by Executive in
the course of performing his duties hereunder, including but not limited to
reasonable travel expenses for Executive. As a condition to such payment or
reimbursement, however, Executive shall maintain and provide to the Company
reasonable documentation and receipts for such expenses. Such payments and
reimbursements shall be made as soon as administratively practicable following
submission of reasonable documentation and receipts for such expenses but all
such payments and reimbursements shall be made no later than the last day of the
calendar year following the calendar year in which Executive incurs the
reimbursable expense.
     3. Term. Unless sooner terminated pursuant to Section 4 of this Agreement,
and subject to the provisions of Section 5 hereof, the term of employment under
this Agreement shall commence as of the date hereof and shall continue for a
period of one year. The term automatically shall be extended by one day for each
day of employment hereunder. Notwithstanding the foregoing the term of
employment under this agreement shall terminate, if it has not terminated
earlier, without further action on the part of the Company or Executive upon
Executive’s 65th birthday.
     4. Termination. Notwithstanding the provisions of Section 3 hereof, but
subject to the provisions of Section 5 hereof, Executive’s employment under this
Agreement shall terminate as follows:
          (a) Death. Executive’s employment shall terminate upon the death of
Executive, provided, however, that the Company shall continue to pay no less
frequently than monthly (in accordance with its normal payroll procedures) the
Base Salary to Executive’s estate for a period of three months after the date of
Executive’s death.
          (b) Termination for Cause. The Company may terminate Executive’s
employment at any time for “Cause” (as hereinafter defined) by delivering a
written termination

2



--------------------------------------------------------------------------------



 



notice to Executive. For purposes of this Agreement, “Cause” shall mean any of:
(i) Executive’s conviction of a felony or a crime involving moral turpitude;
(ii) Executive’s commission of an act constituting fraud, deceit or material
misrepresentation with respect to the Company; (iii) Executive’s embezzlement of
funds or assets from the Company; (iv) Executive’s addiction to any alcoholic,
controlled or illegal substance or drug; (v) Executive’s commission of any act
or omission which would give the Company the right to terminate Executive’s
employment under applicable law; or (vi) Executive’s failure to correct or cure
any material breach of or default under this Agreement within ten days after
receiving written notice of such breach or default from the Company.
          (c) Termination Without Cause. The Company may terminate Executive’s
employment at any time by delivering a written termination notice to Executive.
          (d) Termination by Executive. Executive may terminate his employment
at any time by delivering ninety days prior written notice to the Company;
provided, however, that the terms, conditions and benefits specified in
Section 5 hereof shall apply or be payable to Executive only if such termination
occurs as a result of a material breach by the Company of any provision of this
Agreement.
          (e) Termination Following Disability. In the event Executive becomes
mentally or physically impaired or disabled and is unable to perform his
material duties and responsibilities hereunder for a period of at least ninety
days in the aggregate during any one hundred twenty consecutive day period, the
Company may terminate Executive’s employment by delivering a written termination
notice to Executive. Notwithstanding the foregoing, Executive shall continue to
receive his full salary and benefits under this Agreement for a period of six
months after the effective date of such termination with his base salary payable
in arrears no less frequently than monthly in accordance with the Company’s
normal payroll procedures and continued benefits on a monthly basis through such
time.
          (f) Payments. Following any expiration or termination of this
Agreement and Executive’s employment hereunder, in addition any amounts owed
pursuant to Section 5 hereof, the Company shall pay to Executive all amounts
earned by Executive hereunder prior to the date of such expiration and
termination, as soon as administratively practicable following the date of
termination of Executive’s employment, in the normal course consistent with the
provisions of this Agreement. Additionally, subject to Executive’s continued
compliance with Sections 7 and 8 of this Agreement, if Executive terminates his
employment with the Company without Good Reason on or after Executive attains
age 62 (provided Executive has no less than 10 years of continuous service with
Company as of such termination), all of Executive’s stock options and equity
awards outstanding at termination of Executive’s employment shall continue to
vest for four (4) years after the termination as if Executive remained employed
through such time, and such stock options shall remain outstanding through the
original expiration date of the stock options (disregarding any earlier
expiration date based on Executive’s termination of employment).

3



--------------------------------------------------------------------------------



 



     5. Certain Termination Benefits. Subject to Section 6(a) hereof, in the
event (i) the Company terminates Executive’s employment without cause pursuant
to Section 4(c) or (ii) Executive terminates his employment pursuant to Section
4(d) after a material breach by the Company (which the Company fails to cure
within ten days after written notice of such reach from Executive):
          (a) Base Salary and Bonus. The Company shall continue to pay to
Executive his Base Salary (as in effect as of the date of such termination) and
bonus based upon the assumption that Executive would have fulfilled the
requirements to earn his target bonus that would have been payable hereunder to
Executive from the date of such termination for a period of twelve (12) months
following the termination (and a prorate portion for any partial year). The
Company shall continue to pay to Executive his Base Salary (as in effect as of
the date of such termination) no less frequently than monthly in accordance with
the Company’s normal payroll procedures, beginning with the first payroll date
after the date of termination of Executive’s employment and continuing for
twelve (12) months immediately following the termination. The Company also shall
pay to Executive a bonus for each Company fiscal year (and a pro rata amount for
each partial Company fiscal year) during the twelve (12) months immediately
following Executive’s termination of employment in an amount equal to the bonus
Executive would have received had he fulfilled the requirements to earn his
target bonus that would have been payable during such time (or pro rata amount
of such bonus for any partial Company fiscal year) with the bonus for any fiscal
year or partial year to be paid after the end of such fiscal or partial year and
within two and one-half (2-1/2) months thereafter. Notwithstanding the
foregoing, all payments to be made or benefits to be provided under this Section
are subject to the provisions of Section 5(f) below.
          (b) Stock. Subject to Section 10 hereof, on and as of the effective
date of the termination of employment, all of Executive’s outstanding stock
options and restricted stock grants under the Company’s stock option and other
benefit plans shall immediately vest. Additionally, all of Executive’s
outstanding stock options shall remain outstanding until the original expiration
date of the stock options (disregarding any earlier expiration date based on
Executive’s termination of employment).
          (c) Life Insurance. The Company shall continue to provide Executive on
a monthly basis with group and additional life insurance coverage, no less
frequently than monthly, for a period of twelve (12) months immediately
following termination of employment.
          (d) Medical Insurance. The Company shall continue to provide Executive
and his family with group medical insurance coverage, no less frequently than
monthly, under the Company’s medical plans (as the same may change from time to
time) or other substantially similar health insurance for a period of twelve
(12) months immediately following termination of employment.
          (e) Group Disability. The Company shall continue to provide Executive
coverage, no less frequently than monthly, under the Company’s group disability
plan for a period of twelve (12) months immediately following termination of
employment (subject in the

4



--------------------------------------------------------------------------------



 



case of long-term disability to the availability of such coverage under
Company’s insurance policy).
          (f) Section 409A. Notwithstanding any other provisions of this
Agreement, it is intended that any payment or benefit which is provided pursuant
to or in connection with this Agreement and which is considered to be
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), will be provided and paid in a
manner, and at such time, as complies with Section 409A of the Code. For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A of the Code. If Executive is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) and any of Company’s stock is publicly traded on an established
securities market or otherwise, then the payment of any amount or provision of
any benefit under this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be deferred for six
(6) months after the Termination Date or, if earlier, Executive’s death (the
“409A Deferral Period”), as required by Section 409A(a)(2)(B)(i) of the Code. In
the event payments are otherwise due to be made in installments or periodically
during such 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event, benefits are otherwise to be provided
hereunder during such 409A Deferral Period, any such benefits may be provided
during the 409A Deferral Period at Executive’s expense, with Executive having a
right to reimbursement for such expense from the Company as soon as the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled. For purposes of this Agreement, Executive’s termination of
employment shall be construed to mean a “separation from service” within the
meaning of Section 409A of the Code where it is reasonably anticipated that no
further services will be performed after such date or that the level of bona
fide services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed over the immediately
preceding thirty-six (36)-month period. Without limitation, if any payment or
benefit which is provided pursuant to or in connection with this Agreement and
which is considered to be nonqualified deferred compensation subject to
Section 409A of the Code fails to comply with Section 409A of the Code, and
Executive incurs any additional tax, interest and penalties under Section 409A
of the Code, Company will pay Executive an additional amount so that, after
paying all taxes, interest and penalties on such additional amount, Executive
has an amount remaining equal to such additional tax, interest and penalties.
All payments to be made to Executive pursuant to the immediately preceding
sentence shall be payable no later than when the related taxes, interest and
penalties are to be remitted. Any right to reimbursement incurred due to a tax
audit or litigation addressing the existence or amount of any tax liability
addressed in the immediately preceding sentence must be made no later than when
the related taxes, interest and penalties that are the subject of the audit or
litigation are to be remitted to the taxing authorities or, where no such taxes,
interest and penalties are remitted, within thirty (30) days of when the audit
is completed or there is a final non-appealable settlement or resolution of the
litigation.

5



--------------------------------------------------------------------------------



 



          (g) Offset. Any fringe benefits received by Executive in connection
with any other employment that are reasonably comparable, but not necessarily as
beneficial, to Executive as the fringe benefits then being provided by the
Company pursuant to this Section 5, shall be deemed to be the equivalent of, and
shall terminate the Company’s responsibility to continue providing, the fringe
benefits then being provided by the Company pursuant to this Section 5. The
Company acknowledges that if Executive’s employment with the Company is
terminated, Executive shall have no duty to mitigate damages.
          (h) General Release. Acceptance by Executive of any amounts pursuant
to this Section 5 shall constitute a full and complete release by Executive of
any and all claims Executive may have against the Company, its officers,
directors and affiliates, including, but not limited to, claims he might have
relating to Executive’s cessation of employment with the Company; provided,
however, that there may properly be excluded from the scope of such general
release the following:
               (i) claims that Executive may have against the Company for
reimbursement of ordinary and necessary business expenses incurred by him during
the course of his employment;
               (ii) claims that may be made by the Executive for payment of Base
Salary, fringe benefits or stock options properly due to him; or
               (iii) claims respecting matters for which the Executive is
entitled to be indemnified under the Company’s Certificate of Incorporation or
Bylaws, respecting third party claims asserted or third party litigation pending
or threatened against the Executive.
Notwithstanding the foregoing, as a condition to the payment to Executive of any
amounts pursuant to this Section 5, Executive shall execute and deliver to the
Company a release in the customary form then being used by the Company, which
may include non-disparagement and confidentiality agreements. In exchange for
such release, the Company shall, if Executive’s employment is terminated without
Cause, provide a release to Executive, but only with respect to claims against
Executive which are actually known to the Company as of the time of such
termination. Executive will be required to execute and not revoke the Company’s
standard written release of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company (other than as described above) no later than thirty
(30) days following Executive’s termination of employment (or such later time as
the Company may permit). If the Executive does not provide such release, with
the period for revoking same having already expired, then Company shall not be
required to pay any further amounts pursuant to this Section 5 and Executive
will be required to return to the Company any amounts previously paid pursuant
to this Section 5.

6



--------------------------------------------------------------------------------



 



     6. Effect of Change in Control.
          (a) If within one year following a “Change of Control” (as hereinafter
defined), Executive terminates his employment with the Company for Good Reason
(as hereinafter defined) or the Company terminates Executive’s employment for
any reason other than Cause, death or disability, the Company shall pay to
Executive: (1) an amount equal to one times the Executive’s Base Salary as of
the date of termination; (2) an amount equal to one times the average annual
cash bonus paid to Executive for the two fiscal years immediately preceding the
date of termination (and a pro rata portion for any partial year); (3) all
benefits under the Company’s various benefit plans, including group healthcare,
dental and life, for the period equal to twelve months from the date of
termination; and (4) subject to Section 10 hereof, on and as of the effective
date of the termination of employment, all of Executive’s outstanding stock
options and restricted stock grants under the Company’s stock option and other
benefit plans shall immediately vest. The Company shall pay the amounts set
forth in (1) and (2) above in one lump sum payment as soon as administratively
practicable (and within thirty (30) days) following Executive’s termination of
employment. The benefits provided under (3) above shall be provided no less
frequently than monthly following the date of termination of employment.
Additionally, Executive’s outstanding stock options shall remain outstanding
until the original expiration date of the stock options (disregarding any
earlier expiration date based on Executive’s termination of employment).
Notwithstanding the foregoing, all payments to be made and benefits to be
provided under this Section are subject to the provisions of Section 5(f) above.
          (b) “Change of Control” shall mean the date as of which: (i) there
shall be consummated (1) any consolidation or merger of the Company to which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s common stock immediately prior to the merger own more than 50% of the
total fair market value or total voting power of the continuing or surviving
entity, or (2) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company or (ii) the stockholders of the Company approve any plan or
proposal for the liquidation or dissolution of the Company; or (iii) otherwise
(any person) as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended. (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of 30% or more of the Company’s outstanding common stock (in a single
transaction or within twelve (12) months from the date of the final acquisition)
or (iv) during any one year, individuals who at the beginning of such period
constitute the entire Board of Directors of the Company shall cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors still then in office who were
directors at the beginning of the period. This definition of “Change in Control”
is intended to comply with the definition of a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code and shall be construed consistent with that intent.

7



--------------------------------------------------------------------------------



 



          (c) “Good Reason” shall mean any of the following actions taken by the
Company without the Executive’s written consent after a Change of Control:
               (i) the assignment to the Executive by the Company of duties
inconsistent with, or the reduction of the powers and functions associated with,
the Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change of Control or Potential Change of Control (as
defined below), or an adverse change in Executive’s titles or offices as in
effect immediately prior to a Change of Control or Potential Change of Control,
or any removal of the Executive from or any failure to re-elect Executive to any
of such positions, except in connection with the termination of his employment
for Disability or Cause or as a result of Executive’s death except to the extent
that a change in duties relates to the elimination of responsibilities attendant
to the Company’s no longer being a publicly traded company;
               (ii) A reduction by the Company in the Executive’s Base Salary as
in effect on the date of a Change of Control or Potential Change of Control, or
as the same may be increased from time to time during the term of his Agreement;
               (iii) The Company shall require the Executive to be based
anywhere other than at the Company’s principal executive offices or the location
where the Executive is based on the date of a Change of Control or Potential
Change of Control, or if Executive agrees to such relocation, the Company fails
to reimburse the Executive for moving and all other expenses reasonably incurred
with such move;
               (iv) The Company shall fail to continue in effect any
Company-sponsored plan or benefit that is in effect on the date of a Change of
Control or Potential Change of Control, that provides (A) incentive or bonus
compensation, (B) fringe benefits such as vacation, medical benefits, life
insurance and accident insurance, (C) reimbursement for reasonable expenses
incurred by the Executive in connection with the performance of duties with the
Company, or (D) pension benefits such as a Code Section 401(k) plan and the
Company’s nonqualified defined benefit plan, except to the extent that such
plans taken as a whole are replaced with substantially comparable plans;
               (vi) Any material breach by the Company of any provision of this
Agreement; and
               (vii) Any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company effected in accordance with
the provisions of Section 6.

8



--------------------------------------------------------------------------------



 



          (d) “Potential Change of Control” shall mean the date as of which
(1) the Company enters into an agreement the consummation of which, or the
approval by shareholders of which, would constitute a Change of Control;
(ii) proxies for the election of Directors of the Company are solicited by
anyone other than the Company; (iii) any person (including, but not limited to,
any individual, partnership, joint venture, corporation, association or trust)
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or (iv) any other event
occurs which is deemed to be a Potential Change of Control by the Board and the
Board adopts a resolution to the effect that a Potential Change of Control has
occurred.
          (e) Company will pay to Executive the amount of any excise taxes,
penalties and interest imposed on Executive under Section 4999 of the Code by
reason of payments or benefits under the provisions of this Agreement, including
this provision, and the amount of any federal and state income taxes, penalties
and interest imposed on Executive by reason of payments to Executive under this
Section. All payments to be made to Executive under this Section shall be
payable no later than when the related taxes are to be remitted. Any right to
reimbursement incurred due to a tax audit or litigation addressing the existence
or amount of a tax liability under this Section must be made no later than when
the related taxes that are the subject of the audit or litigation are to be
remitted to the taxing authorities or, where no such taxes are remitted, within
thirty (30) days of when the audit is completed or there is a final and
non-appealable settlement or resolution of the litigation.
7. Non-Competition.
          (a) As used in this Section:
          “Business of Company” means providing products and services to
broadband internet service providers which support a full range of integrated
voice, video and high-speed data services to the subscribers of such providers.
          “Restricted Period” means the period beginning on the Termination Date
and ending twelve (12) months after the Termination Date.
          “Restricted Territory” means, and is limited to, the following
Metropolitan Statistical Areas: (1) Atlanta — Sandy Springs — Marietta,
(2) Denver — Aurora, (3) Portland — Vancouver — Beaverton, (4) Philadelphia —
Camden — Wilmington, (5) New York — Northern New Jersey — Long Island, (6) San
Francisco — Oakland — Fremont, (7) Los Angeles — Long Beach — Santa Ana, and
(8) St. Louis. Executive acknowledges and agrees that this is the area in which
the Company does business at the time of execution of this Agreement, and in
which Executive will have responsibility, at a minimum, on behalf of the
Company.
          “Material Contact” means contact in person, by telephone or by paper
or electronic correspondence, in furtherance of the business interests of
Company.

9



--------------------------------------------------------------------------------



 



          (b) Executive agrees that during Executive’s employment hereunder and
during the Restricted Period, Executive shall not, within the Restricted
Territory, perform services on his own behalf or on behalf of any other person
or entity, which are the same as or similar to those he provided to Company and
which support any business activities which compete with the Business of
Company.
          (c) Executive agrees that during Executive’s employment hereunder and
during the Restricted Period, Executive shall not, directly or indirectly,
solicit any actual or prospective customers of Company with whom Executive had
Material Contact, for the purpose of selling any products or services which
compete with the Business of Company.
          (d) Executive agrees that during Executive’s employment hereunder and
during the Restricted Period, Executive shall not, directly or indirectly,
solicit any actual or prospective vendor of Company with whom Executive had
Material Contact, for the purpose of providing products or services in support
of any business activities which compete with the Business of Company.
          (e) Executive agrees that during Executive’s employment hereunder and
during the Restricted Period, Executive shall not, directly or indirectly,
solicit or induce any employee or independent contractor of Company with whom
Executive had Material Contact to terminate such employment or contract with
Company.
Notwithstanding the foregoing, it is understood and agreed that, without
limitation on other available remedies, the restrictions on Executive set forth
in this Section 7(b), (c), (d) and (e) hereof shall not be applicable at any
time that Company is in breach of its contractual obligations to Executive under
this Agreement or the ARRIS Group, Inc. Supplemental Retirement Benefits Plan
(the “Excess Benefit Plan”) following the thirty (30) days after being notified
in writing by Executive of such breach and failure of Company to cure same. In
the event Company cures such breach, the restrictions set forth in
Sections 7(b), (c), (d) and (e) hereof shall continue pursuant to their terms as
if such breach never occurred.
     8. Nondisclosure of Trade Secrets. During the term of this Agreement,
Executive will have access to and become familiar with various trade secrets and
proprietary and confidential information of the Company, its subsidiaries and
affiliates, including, but not limited to, processes, designs, computer
programs, compilations of information, records, sales procedures, customer
requirements, pricing techniques, product plans, marketing plans, strategic
plans, customer lists, methods of doing business and other confidential
information (collectively, referred to as “Trade Secrets”) which are owned by
the Company, its subsidiaries and/or affiliates and regularly used in the
operation of its business, and as to which the Company, its subsidiaries and/or
affiliates take precautions to prevent dissemination to persons other than
certain directors, officers and employees. Executive acknowledges and agrees
that the Trade Secrets (1) are secret and not known in the industry; (2) give
the Company or its subsidiaries or affiliates an advantage over competitors who
do not know or use the Trade Secrets; (3) are of such value and nature as to
make it reasonable and necessary to protect and preserve the confidentiality and
secrecy of the Trade Secrets; and (4) are valuable, special and unique assets

10



--------------------------------------------------------------------------------



 



of the Company or its subsidiaries or affiliates, the disclosure of which could
cause substantial injury and loss of profits and goodwill to the Company or its
subsidiaries or affiliates. Executive may not use in any way or disclose any of
the Trade Secrets, directly or indirectly, either during the term of this
Agreement or at any time thereafter, except as required in the course of his
employment under this Agreement, if required in connection with a judicial or
administrative proceeding, or if the information becomes public knowledge other
than as a result of an unauthorized disclosure by the Executive. All files,
records, documents, information, data and similar items relating to the business
of the Company, whether prepared by Executive or otherwise coming into his
possession, will remain the exclusive property of the Company and may not be
removed from the premises of the Company under any circumstances without the
prior written consent of the Board (except in the ordinary course of business
during Executive’s period of active employment under this Agreement), and in any
event must be promptly delivered to the Company upon termination of Executive’s
employment with the Company. Executive agrees that upon his receipt of any
subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person,
Executive shall timely notify and promptly hand deliver a copy of the subpoena,
process or other request to the Board. For this purpose, Executive irrevocably
nominates and appoints the Company (including any attorney retained by the
Company), as his true and lawful attorney-in-fact, to act in Executive’s name,
place and stead to perform any act that Executive might perform to defend and
protect against any disclosure of any Trade Secrets.
     9. Return of Profits. In the event that Executive violates any of the
provisions of Sections 7 or 8 hereof or fails to provide the notice required by
Section 4(d) hereof, the Company shall be entitled to receive from Executive the
profits, if any, received by Executive upon exercise of any Company granted
stock options or stock appreciation rights or upon lapse of the restrictions on
any grant or restricted stock to the extent such options or rights were
exercised, or such restrictions lapsed, subsequent to six months prior to the
termination of Executive’s employment.
     10. Severability. The parties hereto intend all provisions of Sections 7, 8
and 9 hereof to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of Sections 7, 8 or 9 hereof is too broad to be enforced as written,
the parties intend that the court reform the provision to such narrower scope as
it determines to be reasonable and enforceable. In addition, however, Executive
agrees that the nonsolicitation and nondisclosure agreements set forth above
each constitute separate agreements independently supported by good and adequate
consideration shall be severable from the other provisions of, and shall
survive, this Agreement. The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants of Executive contained in the nonsolicitation and nondisclosure
agreements. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
constituted a part of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its

11



--------------------------------------------------------------------------------



 



severance herefrom. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added as part of this Agreement, a
provision as similar in its terms to such illegal, invalid or enforceable
provision as may be possible and be legal, valid and enforceable.
     11. Arbitration — Exclusive Remedy.
          (a) The parties agree that the exclusive remedy or method of resolving
all disputes or questions arising out of or relating to this Agreement shall be
arbitration. Arbitration shall be held in Atlanta, Georgia by three arbitrators,
one to be appointed by the Company, a second to be appointed by Executive, and a
third to be appointed by those two arbitrators. The third arbitrator shall act
as chairman. Any arbitration may be initiated by either party by written notice
(“Arbitration Notice”) to the other party specifying the subject of the
requested arbitration and appointing that party’s arbitrator.
          (b) If (i) the non-initiating party fails to appoint an arbitrator by
written notice to the initiating party within ten days after the Arbitration
Notice, or (ii) the two arbitrators appointed by the parties fail to appoint a
third arbitrator within ten days after the date of the appointment of the second
arbitrator, then the American Arbitration Association, upon application of the
initiating party, shall appoint an arbitrator to fill that position.
          (c) The arbitration proceeding shall be conducted in accordance with
the rules of the American Arbitration Association. A determination or award made
or approved by at least two of the arbitrators shall be the valid and binding
action of the arbitrators. The costs of arbitration (exclusive of the expense of
a party in obtaining and presenting evidence and attending the arbitration and
of the fees and expenses of legal counsel to a party, all of which shall be
borne by that party) shall be borne by the Company only if Executive receives
substantially the relief sought by him in the arbitration, whether by
settlement, award or judgment; otherwise, the costs shall be borne equally
between the parties. The arbitration determination or award shall be final and
conclusive on the parties, and judgment upon such award may be entered and
enforced in any court of competent jurisdiction. To the extent the Company is
required to reimburse Executive for any such cost, fees and expenses, the
Company shall reimburse such costs, fees and expenses within 90 days following
the final determination, award, judgment or settlement.
     12. Miscellaneous.
          (a) Notices. Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other must be in writing and must be either (i) personally delivered,
(ii) mailed by registered or certified mail, postage prepaid with return receipt
requested, (iii) delivered by overnight express delivery service or same-day
local courier service, or (iv) delivered by telex or facsimile transmission, to
the address set forth below, or to such other address as may be designated by
the parties from time to time in accordance with this Section 12(a):

     
          If to the Company:
  Arris Group, Inc.

12



--------------------------------------------------------------------------------



 



       
 
  3871 Lakefield Drive  
 
  Suwanee, Georgia 30024  
 
  Attention: Lawrence A. Margolis  
 
     
          If to Executive:
       
 
   
 
       
 
   
 
       
 
   

          Notices delivered personally or by overnight express delivery service
or by local courier service are deemed given as of actual receipt. Mailed
notices are deemed given three business days after mailing. Notices delivered by
telex or facsimile transmission are deemed given upon receipt by the sender of
the answer back (in the case of a telex) or transmission confirmation (in the
case of a facsimile transmission).
          (b) Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or written, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect to the subject matter of this
Agreement.
          (c) Modification. No change or modification of this Agreement is valid
or binding upon the parties, nor will any waiver of any term or condition in the
future be so binding, unless the change or modification or waiver is in writing
and signed by the parties to this Agreement.
          (d) Governing Law and Venue. The parties acknowledge and agree that
this Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Georgia. This Agreement is governed by, and
construed in accordance with, the laws of the State of Georgia. If any action is
brought to enforce or interpret this Agreement, venue for the action will be in
Georgia.
          (e) Counterparts. This Agreement may be executed in counterparts, each
of which constitutes an original, but all of which constitutes one document.
          (f) Costs. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, each party shall bear its own costs
and expenses.
          (g) Estate. If Executive dies prior to the expiration of the term of
employment or during a period when monies are owing to him, any monies that may
be due him from the Company under this Agreement as of the date of his death
shall be paid to his estate and as when otherwise payable.
          (h) Assignment. The Company shall have the right to assign this
Agreement to its successors or assigns. The terms “successors” and “assigns”
shall include any person, corporation, partnership or other entity that buys all
or substantially all of the Company’s assets or all of its stock, or with which
the Company merges or consolidates. The rights, duties and

13



--------------------------------------------------------------------------------



 



benefits to Executive hereunder are personal to him, and no such right or
benefit may be assigned by him.
          (i) Binding Effect. This Agreement is binding upon the parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and permitted assigns.
          (j) Waiver of Breach. The waiver by the Company or Executive of a
breach of any provision of this Agreement by Executive or the Company may not
operate or be construed as a waiver of any subsequent breach.
     13. Rabbi Trust. The Company will establish an irrevocable grantor trust
(as described in Section 671 of the Internal Revenue Code) for the purpose of
accumulating assets to provide for any retirement obligations owed to Executive
under the Excess Benefit Plan. The assets and income of such trust shall be
subject only to the claims of the creditors of the Company in the event of the
Company’s insolvency as defined in Rev. Proc. 92-64, 1992-2 C.B. 422. The
establishment of such trust shall not affect the Company’s liability to pay
benefits except that any liability under the Excess Benefit Plan shall be offset
by any payments actually made to Executive from such trust. The Company will
reasonably determine the amount to contribute to such trust pursuant to the
requirements of the Excess Benefit Plan, and the investment of the assets of the
trust shall be made in accordance with the terms of the trust document. Without
limitation, but only to the extent not prohibited by Section 409A(b) of the
Code, the Company agrees to contribute to the trust pursuant to the requirements
of the Excess Benefit Plan sufficient amounts to provide for the Company’s
liability to pay the benefits under such Excess Benefit Plan no later than when
a “Change of Control” occurs. The terms of the trust shall contain such
provisions as may be necessary to qualify the trust as a “rabbi trust” under
applicable rules so that the supplemental retirement benefits may be considered
“unfunded” for purposes of the Employee Retirement Income Security Act of 1974,
as amended.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  “Company”    
 
                ARRIS GROUP, INC.    
 
           
 
  By:   /s/ Lawrence A. Margolis    
 
           
 
  Name:   Lawrence A. Margolis    
 
  Title:   Executive Vice President of Strategic Planning,    
 
      Administration and Chief Counsel, Secretary    
 
                “Executive”    
 
                /s/ Bruce McClelland                   Bruce McClelland    

15